     Case 21-30091      Doc 13    Filed 04/01/21 Entered 04/01/21 12:30:13        Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  MT. TOM COMPANIES, INC.,                       Ch. 11
    Debtor                                       21-30091-EDK


                                              Order

A status conference in the above-named Debtor's case is set for April 30, 2021 at 10:30 a.m. The
hearing will be conducted telephonically; parties may participate by dialing 888-363-4734, and
entering access code 496 4809 when prompted.

Dated: 4/1/2021                                  By the Court,




                                                 Elizabeth D. Katz
                                                 United States Bankruptcy Judge
